UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.3% Aerospace & Defense - 2.5% BE Aerospace, Inc. * $ TransDigm Group, Inc. * Auto Components - 0.8% LKQ Corp. * Biotechnology - 0.9% United Therapeutics Corp* Capital Markets - 3.3% Affiliated Managers Group, Inc. * Lazard Ltd. Chemicals - 2.7% Ferro Corp. * Nalco Holding Co. The Scotts Miracle-Gro Co. Communications Equipment - 4.8% ADTRAN, Inc. Aruba Networks, Inc. * NICE Systems Ltd. - ADR * Polycom, Inc. * Construction & Engineering - 4.1% KBR, Inc. McDermott International, Inc.* URS Corp.* Diversified Consumer Services - 0.7% Coinstar, Inc. * Diversified Financial Services - 1.9% IntercontinentalExchange, Inc. * MSCI, Inc. * Electrical Equipment - 5.0% GrafTech International Ltd. * Polypore International, Inc. * Roper Industries, Inc. Sensata Technologies Holding BV -Class A* Woodward Governor Co. Electronic Equipment & Instruments - 2.1% AmphenolCorp. - Class A Electronic Equipment, Instruments & Components - 2.2% National Instruments Corp. Trimble Navigation Ltd. * Energy Equipment & Services - 3.8% Complete Production Services, Inc. * Core Laboratories NV Helix Energy Solutions Group, Inc. * Helmerich & Payne, Inc. Patterson-UTI Energy, Inc. Health Care Equipment & Supplies - 3.5% The Cooper Companies, Inc. IDEXX Laboratories, Inc. * Illumina, Inc. * Health Care Providers & Services - 6.7% Brookdale Senior Living, Inc. * Catalyst Health Solutions, Inc. * Emergency Medical Services Corp. * Health Management Associates, Inc.- Class A* HealthSouth Corp. * MEDNAX, Inc. * Health Care Technology - 0.8% Allscripts-Misys Healthcare Solutions, Inc. * Hotels, Restaurants & Leisure - 3.7% Buffalo Wild Wings, Inc. * MGM Resorts International* P.F. Chang's China Bistro, Inc. WMS Industries, Inc.* Household Durables - 0.9% Tempur-Pedic International, Inc. * IT Services - 1.7% Booz Allen Hamilton Holding Corp. - Class A * VeriFone Holdings, Inc. * Machinery - 4.2% Actuant Corp. Joy Global, Inc. Kennametal, Inc. Navistar International Corp. * Metals & Mining - 4.6% Alpha Natural Resources, Inc. * Sims Metal Management Ltd. - ADR Titanium Metals Corp. * Walter Energy, Inc. Oil, Gas & Consumable Fuels - 1.1% Forest Oil Corp. * Pharmaceuticals - 1.0% Salix Pharmaceuticals Ltd.* Professional Services - 1.9% Manpower, Inc. Robert Half International, Inc. Road & Rail - 2.8% Genesee & Wyoming, Inc. * JB Hunt Transport Services, Inc. Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 12.5% Atmel Corp. * Avago Technologies Ltd. Cypress Semiconductor Corp. * Entropic Communications, Inc. * Hittite Microwave Corp. * International Rectifier Corp. * Lam Research Corp. * Microsemi Corp. * NetLogic Microsystems, Inc. * OmniVision Technologies, Inc. * Skyworks Solutions, Inc. * Varian Semiconductor Equipment Associates, Inc. * Software - 6.8% ANSYS, Inc. * Concur Technologies, Inc. * Informatica Corp. * MICROS Systems, Inc. * SuccessFactors, Inc. * Verint Systems, Inc. * Specialty Retail - 3.4% Dick's Sporting Goods, Inc. * Dress Barn, Inc. * OfficeMax, Inc. * Urban Outfitters, Inc. * Textiles, Apparel & Luxury Goods - 2.1% CROCS, Inc. * Warnaco Group, Inc. * Trading Companies & Distributors - 3.1% Fastenal Co. MSC Industrial Direct, Inc. Watsco, Inc. Wireless Telecommunication Services - 2.7% NII Holdings, Inc. * SBA Communications Corp. - ClassA* TOTAL COMMON STOCKS (Cost $280,415,317) TRUST & PARTNERSHIP - 0.2% Real Estate Investment Trust - 0.2% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $624,089) SHORT-TERM INVESTMENTS - 2.3% Par Commercial Paper - 2.3% $ 8,195,977 Intesa Funding, 0.001%, 1/3/11 Shares Money Market Fund - 0.0% # SEI Daily Income Trust Government Fund - Class B, 0.052% (1) TOTAL SHORT-TERM INVESTMENTS (Cost $8,243,631) TOTAL INVESTMENTS IN SECURITIES - 100.8% (Cost $289,283,037) Liabilities in Excess of Other Assets - (0.8)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 7-day yield as of December 31, 2010. # Less than 0.05% The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows+: Cost of investments $ 292,524,104 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. TCM Small-Mid Cap Growth Fund Summary of Fair Value Exposure at December 31, 2010 (Unaudited) The TCM Small-Mid Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
